ACCEPTED
                                                                                                         06-14-00156-CR
                                                                                               SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                       NO. 06-14-00156-CR                                            2/9/2015 3:14:19 PM
                                                                                                         DEBBIE AUTREY
                                                                                                                  CLERK


SHAWN SMITH                                     *                         ON APPEAL FROM THE
           Appellant                            *
                                                                                    FILED IN
                                                *                     102ND6th COURT OF
                                                                            JUDICIAL    APPEALS
                                                                                      DISTRICT
                                                                            TEXARKANA, TEXAS
VS.                                             *                         2/9/2015 3:14:19 PM
STATE OF TEXAS                                  *                    COURT OFDEBBIE
                                                                               BOWIEAUTREY
                                                                                        COUNTY
                                                                                  Clerk
           Appellee                             *                                              TEXAS


                MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW the State of Texas by and through her below named Assistant Criminal

District Attorney and pursuant to the Texas Rules of Appellate Procedure and hereby requests a thirty

(30) day extension of the time period for the filing of the State’s Brief and in support of the same

would show the Court as follows:

                                                 I.

       1. This case is pending from the 102nd Judicial District of Bowie County, Texas. The date of

the judgment is August 26, 2014.

       2. The case is styled State of Texas v. SHAWN SMITH, Cause Number 13F-0106-102.

       3. Appellant was convicted of the offenses of Aggravated Sexual Assault of a Child (Count

1), Indecency with a Child by Sexual Contact (Count 2), Injury to a Child (County 4), and Indecency

with a Child by Sexual Contact (Count 7).       Appellant was acquitted of the offenses of Assault

Causing Bodily Injury by Occlusion (Count 3) and found guilty of the lesser-included offense of

Assault Causing Bodily Injury. Appellant was acquitted of the offense of Indecency with a Child by

Sexual Contact (Count 5). Appellant was acquitted of the offense of Indecency with a Child by

Sexual Contact (Count 6).

       4. Punishment for the offense of Aggravated Sexual Assault of a Child (Count 1) was

assessed at imprisonment for ninety-nine (99) years in the Institutional Division of the Texas

Department of Criminal Justice. Punishment for the offense of Indecency with a Child by Sexual
Contact (Count 2) was assessed at imprisonment for ninety-nine (99) years in the Institutional

Division of the Texas Department of Criminal Justice. Punishment for the offense of Assault

Causing Bodily Injury (lesser-included offense of Count 3) was assessed at imprisonment for ninety-

nine (99) years in the Institutional Division of the Texas Department of Criminal Justice.

Punishment for the offense of Injury to a Child (Count 4) was assessed at imprisonment for twenty-

five (25) years in the Institutional Division of the Texas Department of Criminal Justice. Punishment

for the offense of Indecency with a Child by Sexual Contact (Count 7) was assessed at imprisonment

for ninety-nine (99) years in the Institutional Division of the Texas Department of Criminal Justice.

The sentences for Counts 1, 3, and 4 are to run concurrently. The sentences for Counts 2 and 7 are to

run concurrently. The sentences for Counts 1 and 2 are to run consecutively.

        5. Appellant’s Brief was filed on January 8, 2015, making the State’s Brief originally due on

or about February 9, 2015.

        6. The State has not previously requested an extension of time for filing the State’s Brief.

        7. The Brief was not timely prepared in this matter due to the press of the business. Said

business includes, but is not limited to, the following since Appellant’s brief was filed:

              Prepare for and attend docket for the 102nd District Court on January 8, 2015.

              Preparation of the State’s Brief in Steven Wayne Morgan v. State of Texas in cause

          number 06-14-00119-CR, which was timely filed on January 16, 2015.

              Preparation of the following cases set for trial on January 16, 2015 by Judge Bobby

          Lockhart of the 102nd District Court: 14F-0270-102, Jacob Howard – Aggravated Robbery;

          14F-0303-102, Jacob Howard – Possession of a Controlled Substance (1-4 grams). Mr.

          Howard entered a plea of guilty to both offenses on January 8, 2015 and was sentenced to

          thirty (30) years in the Institutional Division of the Texas Department of Criminal Justice

          on the charge of Aggravated Robbery and ten (10) years in the Institutional Division of the

          Texas Department of Criminal Justice on the charge on Possession of a Controlled

          Substance (1-4 grams).

              Prepare for and attend docket for the 202nd District Court on January 16, 2015.
             Prepare for and attend docket for the 5th District Court on January 26, 2015.

             Prepare for and attend docket for the 202nd District Court on February 2, 2015.

             Prepare for and attend docket for the 102nd District Court on February 5, 2015.

             Prepare for and present cases to the Grand Jury on February 5, 2015.

             Preparation of the following case set for a bond hearing on February 5, 2015 by

         Judge Leon Pesek of the 202nd District Court: 14F-0980-202, Brandon Henderson –

         Burglary of a Habitation.

             Prepare for and attend docket for the 5th District Court on February 6, 2015.

             Preparation of the following cases set for trial on February 16, 2015 by Judge Bobby

         Lockhart of the 102nd District Court: 14F-0133-102, Richard Darby – Aggravated Robbery;

         14F-0179-102, Richard Darby – Aggravated Robbery; 14F-0252-102, Richard Darby –

         Aggravated Robbery; 14F-0521-102, Richard Darby – Aggravated Sexual Assault; 14F-

         0522-102, Richard Darby – Aggravated Sexual Assault; 14F-0098-102, Richard Darby –

         Evading Arrest of Detention in a Motor Vehicle; and 14F-0180-102, Richard Darby – Theft

         ($1,500 – 20,000).

             Preparation of the State’s Brief in Justin Sanders v. State of Texas, which is due on

         February 19, 2015.

                                                 II.

       The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.
                                              PRAYER

         WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure, the State

respectfully requests this Court to grant the Motion for Extension of Time for the filing of the State’s

Brief.

                                                            Respectfully submitted,



                                                            /s/  Samantha J. Oglesby
                                                            SAMANTHA J. OGLESBY
                                                            Texas Bar No. 24070362
                                                            601 Main Street
                                                            Texarkana, TX 75501

                                                            ATTORNEY FOR THE STATE
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to Extend

Time for Filing State’s Brief was forwarded to Mr. Troy Hornsby, counsel for Appellant, on this the

9th day of February, 2015.




                                                         /s/ Samantha J. Oglesby
                                                         SAMANTHA J. OGLESBY